Citation Nr: 0300352	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  98-12 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUE

Entitlement to an increased rating on an extraschedular 
basis for the service-connected pes planus, currently 
evaluated as 50 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1973.

This matter initially came to the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision 
of the RO.  

In August 1999, the veteran testified at a hearing before 
the undersigned Member of the Board in Washington, DC.  

In October 1999, the case was remanded to the RO for 
additional development of the record.  



FINDINGS OF FACT

1.  All relevant identified available information and 
evidence has been associated with the claims folder.  

2.  The service-connected pes planus is not shown to 
present an exceptional or unusual disability picture so as 
to render impracticable the application of the regular 
schedular standards or to have otherwise warranted 
referral of the case to the Director of the Compensation 
and Pension Service.  



CONCLUSION OF LAW

The referral of this case for consideration of the 
assignment of an extraschedular rating for 
service-connected pes planus is not warranted.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2002); 38 C.F.R. § 3.321(b)(1) (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Background

Historically, in a May 1998 rating decision, the RO denied 
the veteran's claim for an increased rating, greater than 
50 percent for the service-connected disability.  

The RO also found that the evidence did not establish such 
exceptional factors or circumstances associated with the 
veteran's disablement as to warrant the referral for 
extraschedular consideration.  

The report of a May 1998 VA examination shows that the 
veteran had bilateral foot pain that was due to a failed 
bunionectomy of the left great toe and bilateral 
degenerative changes.  Objectively, the veteran was noted 
to have a moderate to severe bunion of the right great 
toe, with range of motion from zero to 15 degrees, and 
pain with increased limitation of motion.  The range of 
motion of the left foot was to 10 degrees of flexion and 
15 degrees of extension.  There was edema, bilaterally.   

The evidence shows that the veteran has undergone foot 
surgery.  The RO awarded temporary total rating pursuant 
to 38 C.F.R. § 4.30 due to convalescence following a 
failed left bunionectomy for the periods from August to 
December 1996, July to November 1997, November 1997 to 
February 1998 and June to November 1998.  The veteran 
testified that the extensive treatment had affected his 
ability to secure employment.  

In November 1998, at his hearing at the RO, the veteran 
averred that, due to his left bunionectomy procedure, he 
had to keep an ace wrap bandage around his foot in order 
to wear shoes and to reduce swelling.  

A January 1999 treatment record shows that, because the 
veteran was unable to be fitted for shoes by a VA 
prosthetics department, he was unable to wear appropriate 
footwear for physical vocational rehabilitative therapy 
and could only wear flip flops for the next 2 months, 
until his special shoes arrived.  The veteran submitted 
this record to show that he was unable to work, requesting 
an extension of his convalescence benefits.  

In a February 1999 rating decision, the RO denied the 
veteran's request for an additional extension of his 
benefits, following his bunionectomy.  

Subsequent records, dated in February 1999, show that the 
veteran was initially admitted to a VA facility for what 
was described as acute onset quadriplegia.  The veteran 
was provided with a full work up, including special 
studies and testing, including radiograph examinations of 
his cervical, thoracic, and lumber spines; MRI studies of 
the head; CAT scans and abdominal ultrasounds; and nerve 
conduction velocity and EMG testing.  One impression 
included that of an acute transverse myelitis, secondary 
to a recent (3 week old) pneumonia vaccine.  

A February 1999 discharge summary reflects a final 
diagnosis of conversion disorder versus malingering.  On 
February 11, 1999, the veteran submitted a claim for 
nonservice-connected VA improved pension, with aid and 
attendance benefits.  A clinical note dated on February 
25, 1999 reveals that the veteran's left lower extremity 
strength was good.  

In May 1999, the veteran was assessed with bilateral lower 
extremity polyneuropathy.  

In January 2000, the veteran was seen for a psychiatric 
evaluation.  The examiner found that PTSD with conversion 
disorder should be ruled out, as well as depression.  

Subsequently, the veteran was afforded an August 2000 VA 
examination.  

In response to questions, the VA examiner found that the 
veteran manifested bilateral foot pain with decreased 
active range of motion of bilateral feet and ankles, 
decreased sensation of the right foot, pain on palpation 
of the left great toe, and edema of both feet, with an 
inability to ambulate.  

The examiner further opined that the loss of use of the 
feet was due to the service-connected foot condition that 
prevented the veteran from securing or following gainful 
employment.  

The RO, noting that the veteran was service-connected only 
for pes planus, requested additional clarifying 
information from the VA examiner, as it was required to 
do.  See Green v. Derwinski, 1 Vet. App. 121 (1991);  38 
C.F.R. § 4.2 (if VA examination does not contain 
sufficient detail, it is incumbent upon rating board to 
return the report as inadequate for evaluation purposes). 

The VA examiner prepared a December 2000 addendum to his 
examiner report and opined that the veteran did not have 
any significant pes planus; that the impaired sensation 
and edema of the lower extremities was not due to the pes 
planus disorder; and that the veteran's inability to 
ambulate was not due to the pes planus, but might be 
connected to other conditions, such as a stroke.  

An August 2001 neurology record shows that the veteran was 
assessed with right sided weakness of unclear etiology, 
and that he was to be followed up in 12 months.  

In November 2001, VA annual health promotion records 
reveal that the veteran had no impaired use of the lower 
extremities or impairment of either mobility or 
ambulation.  

The veteran also received notification of the new 
considerations encompassed by the VCAA in February 2002.  
A Supplemental Statement of the Case was issued in May 
2002, wherein the veteran's claim was again considered.  


Analysis

As a preliminary matter, the Board notes that on November 
9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) 
was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  

In pertinent part, it includes an enhanced duty on the 
part of VA to notify a claimant of the evidence needed to 
substantiate a claim, 38 U.S.C.A. § 5103, and defines the 
obligation of VA with respect to its duty to assist the 
claimant.  38 U.S.C.A. § 5103A.  VCAA is applicable to all 
claims filed on or after the date of its enactment, or 
filed before the date of enactment and not final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7(a), 114 Stat. 2099 (2000); 38 U.S.C.A. 
§ 5107, Historical and Statutory Notes (Effective and 
Applicability Provisions).  

The regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), are now published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on 
appeal are liberalizing and are therefore applicable to 
the issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

After a careful review of the record, the Board determines 
that VA has satisfied both duties to notify and assist the 
veteran.  

First, the veteran was repeatedly informed in the rating 
decisions, the Statement of the Case and Supplemental 
Statements of the Case, as well as in specific development 
letter requests, February 2002 VCAA notice, and the 
Board's October 1999 remand, of the evidence and 
information necessary to substantiate his claim, what 
evidence VA had or would obtain on his behalf, what 
evidence or information he needed to provide to VA, and of 
the ramifications of the failure to obtain any needed 
information or evidence.  

Thus, the Board concludes that this action satisfies VA's 
duty to notify the veteran in the instant case.  

Second, the Board notes that the veteran's service medical 
records and VA outpatient treatment records have been 
associated with the claims folder.  The veteran has also 
been afforded numerous VA examinations in response to his 
claims.  

Despite the information provided to the veteran as 
outlined hereinabove, the veteran has not indicated that 
any additional information or evidence exists, which is 
pertinent to this claim, but has not yet been obtained.  

Thus, because the RO informed the veteran of the new VCAA 
considerations, solicited evidence without a productive 
response from the veteran, see Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (duty to assist not always one-way street, 
if a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence), considered his claim again in light of the new 
requirements, most recently in the May 2002 SSOC, and 
fully assisted him to the best of VA's ability, the Board 
concludes that no further action on this question is 
necessary under the facts and circumstances of the instant 
case.  

The veteran's service-connected pes planus is currently 
evaluated as 50 percent disabling under Diagnostic Code 
5276, which is the maximum rating available under that 
Diagnostic Code.   

Diagnostic Code 5276 contemplates a 50 percent rating for 
a bilateral pronounced flatfoot disorder, acquired with 
marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm 
of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.  

The RO noted that the veteran was assigned the greatest 
rating available for his service-connected disability, but 
did not refer this case under the provisions at 38 C.F.R. 
§ 3.321(b).  

It is generally provided that the rating schedule will 
represent, as far as can practicably be determined, the 
average impairment in earning capacity in civil 
occupations resulting from a service-connected disability.  
38 C.F.R. § 3.321(a).  

In the exceptional case, however, where the schedular 
evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set 
forth in this paragraph an extraschedular evaluation 
commensurate with the average earning capacity impairment 
due exclusively to the service-connected disability or 
disabilities.  38 C.F.R. § 3.321(b).  

The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application 
of the regular schedular standards.  Id.

It is, however, improper for the Board to address, in the 
first instance, the issue of extraschedular ratings (see 
Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996)).  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
has held that, where the Board has purported to grant an 
extraschedular rating, the claim must be sent by the Board 
to those "officials who possess the delegated authority to 
assign such a rating in the first instance."  Floyd v. 
Brown, 9 Vet. App. at 95.

The Board notes that this claim was remanded in October 
1999.  The RO obtained additional treatment records, 
issued an SSOC in February 2001, another rating decision 
also in February 2001, a VCAA development letter February 
2002, and another SSOC in May 2002.  

In addition, the RO did not refer this case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, and the Board finds nothing in the record 
that would require referral.  

Although the veteran was granted extensions of his 
convalescence benefits from his bunionectomy, the record 
does not disclose that his service-connected bilateral 
foot disorder caused frequent periods of hospitalization 
or marked interference with employment.  

The Board notes that the veteran was extensively treated, 
and hospitalized, for his acute onset of quadriplegia.  
Although the etiology of that episode is not clear, it is 
not shown that it was related to his service-connected 
bilateral foot disorder.  

Specifically, in December 2000, the VA examiner prepared 
an addendum to his examination on precisely this issue, 
and found that the veteran did not have any significant 
pes planus, the impaired sensation and edema of the lower 
extremities that was demonstrated was not due to the pes 
planus disorder, and that the veteran's inability to 
ambulate was not due to the pes planus, but might be 
connected to other conditions, such as a stroke.  

Further, recent records dated November 2001 show that 
there was no impairment of the lower extremities, or of 
mobility.  

Thus, as the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not for 
application, and the claim is denied.  



ORDER

An increased rating on an extraschedular basis for the 
service-connected pes planus, currently evaluated as 50 
percent disabling, is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

